DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 18-20 filed 7/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Allen et al. (US 2009/0050468, hereafter Allen ‘468) teaches that the cooling is not performed in a process gas consisting of one or more inert gases. With respect to claim 18, this is not found persuasive because the chamber taught by Allen ‘468 is capable of performing the cooling in a process gas consisting of inert gas, as discussed below. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (U.S. Patent Application Publication 2009/0050468, hereafter Allen ‘468).
Claim 18: Allen ‘468 teaches a chamber for performing sputtering, which is a type of physical vapor deposition, in a reaction chamber to form aluminum material on a substrate (abstract, Fig. 3) comprising:
	a reaction chamber for depositing a first aluminum layer on a substrate to form a first aluminum region at a first temperature (abstract, claim 1), where aluminum has a grain size ([0025], [0028]) and cooling the first aluminum region on the substrate to a second temperature at a determined rate (abstract, claim 2, [0027]), where the cooling rate can be 10°C/s ([0027]).
	Allen ‘468 teaches that the reaction chamber is connected to an inert gas source (74) (Fig. 3, [0027]), and that non-inert gas sources (120) have a valve (122) which can prevent flow into the reaction chamber (Fig. 3, [0027]). Therefore, the chamber taught by Allen ‘468 is capable of filling the reaction chamber with a process gas consisting of inert gas.

Allen ‘468 teaches the claimed invention above but fails to teach that the cooling rate is sufficient to increase the grain size to a second grain size. It is reasonable to presume that the cooling rate being sufficient to increase the grain size to a second grain size is inherent to the method taught by Allen ‘468. Support for said presumption is found in the use of like materials (i.e. a cooling rate for physically deposited aluminum of 10°C/s) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.

Claim 20: Allen ‘468 teaches that depositing the aluminum layer is performed such that the substrate is heated (abstract, claims 1 and 7), and cooling is performed by moving the substrate out of the deposition chamber (abstract, [0013]) and, therefore, away from the heat source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. ‘468 as applied to claim 18 above, and further in view of Mullapudi et al. (U.S. Patent Application Publication 2017/0114448, hereafter Mullapudi ‘448).
Allen ‘468 teaches the limitations of claim 18, as discussed above. With respect to claim 19, Allen ‘468 does not explicitly teach that the chamber is configured to provide a flow of gas adjacent a backside of a substrate to cool the substrate.
Mullapudi ‘448 teaches a chamber for physical vapor deposition for forming a semiconductor device (abstract, [0002]) comprising depositing a layer by sputtering onto a substrate (abstract) and then cooling the substrate (abstract). Mullapudi ‘448 teaches that cooling the substrate can comprise supplying a cooling backside gas to cool the back of the substrate (abstract, [0015], Fig. 5). Mullapudi ‘448 teaches that cooling with a backside gas allows the temperature of the substrate to be highly controllable ([0075]). Both Mullapudi ‘448 and Allen ‘468 teach chambers for physical vapor deposition for forming a semiconductor device (‘468, abstract, [0003]; ‘448, abstract, [0002]) comprising depositing a layer by sputtering onto a substrate (‘468, abstract; ‘448, abstract) and then cooling the substrate (‘468, abstract; ‘448, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the cooling backside gas supply to cool the back of the substrate taught by Mullapudi ‘448 to the chamber taught by Allen ‘468 because cooling with a backside gas allows the temperature of the substrate to be highly controllable, as taught by Mullapudi ‘448.

Allowable Subject Matter
Claims 1-9, 11-17, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or render obvious a method of performing physical vapor deposition in a reactor chamber to form an aluminum layer on a substrate including the step of cooling the first aluminum region atop the substrate in a process gas consisting of one or more inert gases to a second temperature at a rate sufficient to increase the first grain size to a second grain size as to the context of claim 1.
The prior art fails to teach or render obvious a method of performing physical vapor deposition in a reactor chamber on a substrate positioned on a workpiece support underlying an aluminum sputter target including the step of cooling the first layer of aluminum in a process gas consisting of one or more inert gases to a second temperature at a rate sufficient to increase the first grain size to a second grain size as to the context of claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713